

116 HRES 598 IH: Expressing support for addressing diaper need by donating generously to diaper banks, diaper drives, and organizations that distribute diapers to families in need.
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 598IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Ms. DeLauro (for herself and Ms. Lee of California) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for addressing diaper need by donating generously to diaper banks, diaper
			 drives, and organizations that distribute diapers to families in need.
	
 Whereas diaper need, the condition of not having a sufficient supply of clean diapers to keep babies and toddlers clean, dry, and healthy, can adversely affect the health and well-being of babies, toddlers, and their families;
 Whereas national surveys and research studies report that 1 in 3 families struggles with diaper need and 48 percent of families delay changing a diaper to extend their supply;
 Whereas children go through 6 to 12 diapers each day during the 2 to 3 years they wear diapers; Whereas purchasing enough diapers to keep a baby or toddler clean, dry, and healthy can consume 14 percent of a low-wage family’s post-tax income, making it difficult to obtain a sufficient supply;
 Whereas a daily or weekly supply of diapers is generally an eligibility requirement for babies and toddlers to participate in child-care programs and high-quality early-education programs;
 Whereas without enough diapers, babies and toddlers risk infections and health problems that may require medical attention, and may prevent parents from attending work or school, thereby hurting the family’s economic prospects and well-being;
 Whereas addressing diaper need can lead to economic opportunity for families and communities and improved health for children, thus ensuring all children and families have access to the basic necessities required to thrive and reach their full potential; and
 Whereas the numerous committed staff and volunteers at diaper banks across the country work tirelessly in their communities, distributing millions of diapers and serving hundreds of thousands of children each month: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its gratitude for those who operate or support diaper banks and diaper distribution programs in their local communities;
 (2)supports the important disaster relief efforts made by diaper banks and distribution programs in response to natural disasters; and
 (3)encourages the people of the United States to address diaper need by donating generously to diaper banks, diaper drives, and organizations that distribute diapers to families in need.
			